[Cite as State v. Dorsey, 2021-Ohio-143.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 28754
                                                 :
 v.                                              :   Trial Court Case No. 2018-CR-2032
                                                 :
 DEJANAE LEECHE DORSEY                           :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                            OPINION

                           Rendered on the 22nd day of January, 2021.

                                            ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

STEVEN H. ECKSTEIN, Atty. Reg. No. 0037253, 1208 Bramble Avenue, Washington
Court House, Ohio 43160
      Attorney for Defendant-Appellant

                                            .............




WELBAUM, J.
                                                                                        -2-


       {¶ 1} On June 19, 2018, a Montgomery County grand jury returned an indictment

charging Dejanae Leeche Dorsey with one count of improperly handling a firearm in a

motor vehicle in violation of R.C. 2923.16(B), a fourth-degree felony, one count of

aggravated menacing in violation of R.C. 2903.21(A), a first-degree misdemeanor, and

one count of assault in violation of R.C. 2903.13(A), also a first-degree misdemeanor.

The charges stemmed from allegations that Dorsey got into a physical altercation with a

female at a parking lot in Miami Township during which Dorsey punched the female in the

face. It was further alleged that Dorsey retrieved a loaded firearm from a nearby vehicle

and pointed it at the female.

       {¶ 2} On April 10, 2019, Dorsey entered into a plea agreement with the State and

pled guilty to improperly handling a firearm in a motor vehicle. In exchange for Dorsey’s

guilty plea, the State agreed to dismiss the two remaining charges. After conducting a

Crim.R. 11 plea colloquy, the trial court accepted Dorsey’s guilty plea as knowingly,

intelligently, and voluntarily entered.

       {¶ 3} Approximately one month later, Dorsey pled guilty to felonious assault in

Montgomery C.P. No. 2018-CR-4041. In negotiating that plea, Dorsey and the State

agreed that if Dorsey pled guilty to felonious assault, she would receive no more than five

years in prison for that offense and for the improperly handling a firearm offense in the

instant case. As a result of that global resolution, both cases were sentenced together

on June 11, 2019. The trial court sentenced Dorsey to five years in prison for the

felonious assault and 18 months in prison for improperly handling a firearm in a motor

vehicle, to be served concurrently for a total term of five years in prison.

       {¶ 4} Three days after sentencing, Dorsey filed a motion to withdraw her guilty plea
                                                                                       -3-


in Case No. 2018-CR-4041. Dorsey did not file a similar motion in the instant case and

never requested to withdraw her guilty plea to the charge of improperly handling a firearm

in a motor vehicle. At the hearing on Dorsey’s motion to withdraw her guilty plea, the

trial court confirmed that the motion only pertained to Case No. 2018-CR-4041. See

Motion to Withdraw Plea Hearing Trans., p. 4 and 55. Despite this, the trial court’s order

overruling Dorsey’s motion to withdraw guilty plea was filed in both this case and in Case

No. 2018-CR-4041. As a result, Dorsey filed notices of appeal in both cases when she

appealed from the trial court’s order.

       {¶ 5} In proceeding with the appeals, Dorsey’s appellate counsel filed briefs under

the authority of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),

asserting the absence of any non-frivolous issues for appeal. The Anders briefs in both

cases are identical and raise the single issue of whether the trial court abused its

discretion in overruling Dorsey’s motion to withdraw her guilty plea in Case No. 2018-CR-

4041. Because that judgment only pertains to Case No. 2018-CR-4041, and because

Dorsey never moved to withdraw her guilty plea in the instant case, there is no judgment

for this court to review on appeal.      Dorsey’s appeal in Case No. 2018-CR-2032 is

therefore dismissed.

                                     .............

DONOVAN, J. and HALL, J., concur.

Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Steven H. Eckstein
Dejanae Leeche Dorsey
Hon. Mary Katherine Huffman